Citation Nr: 9923041	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  94-19 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a left hip 
disorder.

3.  Entitlement to service connection for a right hip 
disorder.

4.  Entitlement to service connection for a low back 
disorder.

5.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.

6.  Entitlement to a temporary total evaluation, under 
38 C.F.R. § 4.29, due to a period of hospitalization in 
excess of 21 days for a service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
December 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.

The issue of whether new and material evidence has been 
presented to reopen a claim for entitlement to service 
connection for an acquired psychiatric disorder is addressed 
in the REMAND, following the ORDER in this decision.

Additionally, the issue of entitlement to a temporary total 
evaluation, under 38 C.F.R. § 4.29, due to a period of 
hospitalization in excess of 21 days for a service-connected 
disability, is deferred at this time, as the Board finds that 
it is inextricably intertwined with the issue of entitlement 
to service connection for an acquired psychiatric disorder.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's left knee disability has been 
obtained by the RO.

2.  The veteran's left knee disability is currently 
productive of no more than moderately disabling 
symptomatology.

3.  There is no competent medical evidence of record of a 
current left hip disorder that is proximately due to a 
service-connected left knee disability, or to an incident of 
the veteran's active military service.

4.  There is no competent medical evidence of record of a 
current right hip disorder, that is proximately due to a 
service-connected left knee disability, or to an incident of 
the veteran's active military service.

5.  There is competent medical evidence of record which 
suggests a relationship between the veteran's service-
connected left knee disability, and a low back disorder.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for a left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5257 (1998).

2.  The veteran has not presented evidence of a well grounded 
claim for service connection for a left hip disorder.  
38 U.S.C.A. § 5107 (West 1991).

3.  The veteran has not presented evidence of a well grounded 
claim for service connection for a right hip disorder.  
38 U.S.C.A. § 5107 (West 1991).

4.  The claim for entitlement to service connection for a low 
back disorder, as secondary to a service-connected left knee 
disability, is well-grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating, Left Knee

In regard to the veteran's claim for an increased rating for 
a left knee disability, currently rated at 20 percent, the 
Board finds the claim well-grounded within the meaning of 
38 U.S.C.A. § 5107(a), as a claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board is satisfied that all relevant facts have 
been properly and sufficiently developed.  Accordingly, no 
further development is required to comply with the duty to 
assist the veteran in establishing his claim.  See 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1; see Fenderson v. West, 12 Vet. App. 119 
(1999).

In evaluating disabilities of the musculoskeletal system it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

A review of the record reveals that in a December 1974 rating 
decision the veteran was granted service connection for a 
medial collateral ligament injury to the left knee, and a 
noncompensable evaluation was assigned from September 1974.  
In an October 1981 rating decision, the veteran was assigned 
a 10 percent evaluation for residuals, medial collateral 
ligament injury, left knee, effective from September 1974.  
Finally, in a December 1990 rating decision, the veteran was 
assigned a 20 percent evaluation for residuals, medial 
collateral ligament injury, left knee with instability.  That 
evaluation was effective from January 1989.  The 20 percent 
evaluation has remained in effect, and is the subject of this 
appeal.  

The veteran was assigned a 20 percent evaluation for a left 
knee disability pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, which rates knee impairment, including subluxation 
and lateral instability.  A 20 percent evaluation requires 
moderate knee impairment, and a 30 percent evaluation 
requires severe knee impairment.  

The Board has thoroughly reviewed the evidence of record 
regarding the veteran's left knee disability, and finds that 
the preponderance of the evidence is against assignment of an 
evaluation in excess of 20 percent for a left knee 
disability, for the reasons set forth below.  See 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Code 5257.  

The December 1990 rating decision assigned a 20 percent 
evaluation for the 
veteran's left knee disability based, in part, on evidence 
that included a January 1989 VA outpatient treatment report.  
That report indicated that the veteran complained of pain in 
the left knee, and there was evidence of medial lateral 
instability.  The veteran was prescribed a knee brace.  

In an October 1994 VA examination, the examiner indicated 
that the veteran was walking with a cane.  There was well-
healed scar on the left knee, and the muscles in the left leg 
measured slightly less than that of the right leg.  Range of 
motion was normal, although performed slowly and 
deliberately.  There was no crepitus or swelling of the knee, 
no tenderness to palpation, and no major knee instability.

A January 1996 private medical examination report from 
Charles E. Levy, M.D., reveals that the veteran was diagnosed 
with osteoarthritis of the left knee, status post bilateral 
meniscectomy.  It was noted that the veteran may be a 
candidate for a knee replacement.  Physical examination 
revealed range of motion of flexion to 45 degrees and 
extension to within 5 to 10 degrees of full extension 
actively.  The veteran had normal strength, and there was no 
laxity present.  The veteran complained of pain during the 
examination.  An x-ray report revealed a loose body or bone 
fragment posterior to the knee joint on the left, with narrow 
joint space.

In January 1997, the veteran underwent a VA examination for 
his joints.  The veteran indicated that he felt pain in his 
left knee, although the examiner noted no obvious swelling, 
warmth, or tenderness about either knee.  Range of motion of 
the left knee was zero degrees extension to 95 degrees 
flexion, both actively and passively.  Both knees were 
stable.

In July 1998, the veteran testified before a hearing officer 
at the RO, and described the symptoms he experienced in his 
left knee.  He indicated that he had radiating pain, wore a 
brace on his left knee, used a cane, and had popping, 
weakness, and grinding in his left knee.  He also stated that 
he thought wearing the knee brace helped tremendously to 
stabilize the knee.

Most recently, in November 1998, the veteran underwent a VA 
examination that revealed a well-healed medial parapatellar 
incision.  There was no effusion.  Range of motion was 5 
degrees extension to 60 degrees flexion.  The examiner 
indicated that the veteran refused to go past 60 degrees of 
flexion "due to an exaggerated pain response which precluded 
total cooperation in range of motion testing."  The 
ligaments were normal and there was no pain to patellar 
pressure.  The diagnosis was status post two surgical 
procedure for the left knee.  

In April 1999, the veteran testified at a hearing before the 
undersigned Member of the Board.  He stated that he sought 
treatment for his left knee approximately once a month.  The 
veteran indicated that he had been wearing a metal brace on 
his left knee for stability, although he still experienced 
instability.  That brace was reportedly prescribed by a 
doctor at a VA hospital.  He also stated that he had swelling 
and tenderness in his left knee, and his knee would often 
cause him to fall.  The veteran indicated that he had 
crepitus in his knee, and he complained of radiating pain 
that varied in its intensity.  

In light of the evidence of record, as summarized above, the 
Board finds that the preponderance of the evidence is against 
assignment of an evaluation in excess of 20 percent for the 
veteran's left knee disability, and the appeal is denied.  In 
that regard, the more recent objective findings of record 
indicate that there was no effusion, swelling, warmth, or 
tenderness in the knee.  There was also no objective findings 
of instability or laxity.  The Board acknowledges the 
veteran's complaints of radiating pain; however, the Board 
finds that these symptoms are already reflected in the 
currently assigned 20 percent evaluation under Diagnostic 
Code 5257.  Furthermore, the Board finds that the current 20 
percent evaluation also contemplates any functional 
limitations due to pain.  See 38 C.F.R. § 4.7; see also 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.  

The Board has considered whether the veteran may be entitled 
to a higher disability evaluation for a left knee disability 
under related diagnostic code provisions.  However, there is 
no of evidence of knee ankylosis (Diagnostic Code 5256); 
flexion limited to 30 degrees or more (Diagnostic Code 5260); 
extension limited to 15 degrees or more (Diagnostic Code 
5261); or impairment of the tibia of fibula (Diagnostic Code 
5262), so as to warrant a higher disability evaluation under 
any of those provisions. 

Furthermore, the Board acknowledges the January 1996 private 
medical examination report from Charles E. Levy, M.D., which 
reflects a diagnosis of left knee osteoarthritis.  However, 
there no x-ray evidence of arthritis of the left knee, which 
is a requirement to be rated under Diagnostic Code 5003.  

In short, the Board finds that there is no basis for an 
evaluation in excess of 20 percent for a left knee disability 
at this time.  In reaching the foregoing determination the 
Board has considered the clinical manifestations of the 
veteran's left knee disability and its effects on the 
veteran's earning capacity and his ordinary activity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  As noted above, the 
functional impairment which can be attributed to pain or 
weakness has also been considered, see 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca, 8 Vet. App. at 206, along with all 
other pertinent aspects of 38 C.F.R. Parts 3 and 4.  There is 
no medical evidence of flare-ups of pain, weakness, 
incoordination, or other symptoms with objective findings, 
such as disuse atrophy, which have been reported as causing 
any additional functional limitation of the left knee beyond 
the degree that is already being compensated.  In conclusion, 
the current medical evidence, as previously discussed, is 
consistent with no more than a 20 percent evaluation for a 
left knee disability.  Should the veteran's disability 
picture change in the future, he may be assigned a higher 
rating.  See 38 C.F.R. § 4.1.  At present, however, there is 
no basis for assignment of an evaluation in excess of 20 
percent.

In reaching this decision, the Board has been cognizant of 
the provisions of 38 U.S.C.A. § 5107(b).  However, there is 
not such a state of balance of the positive evidence with the 
negative evidence as to allow for a favorable determination. 

Finally, the record contains no medical evidence or opinion 
to show that the veteran's left knee disability has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any recent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Service Connection

A.  Left Hip and Right Hip

The law provides that service connection may be granted for 
diseases or injuries incurred or aggravated while in active 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Service connection may also be established 
for disabilities that are proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a).  Furthermore, any additional disability resulting 
from the aggravation of a non-service connected condition by 
a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

In reviewing any claim for service connection, however, the 
initial question is whether the claim is well grounded.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  See Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.  

In August 1994, the veteran submitted a claim for service 
connection for a left hip disorder and a right hip disorder, 
both as secondary to his service-connected left knee 
disability.  The Board has thoroughly reviewed the evidence 
of record, and finds that the claims must be denied as not 
well grounded. 

A review of the record reveals that in January 1997, the 
veteran underwent a VA joints examination.  The veteran 
complained of pain in both hips, although the concluding 
diagnosis was negative for a hip diagnosis. The examiner 
indicated that he had reviewed the veteran's medical records, 
but despite the veteran's complaints, it was difficult to 
find any record of hip complaints in the outpatient treatment 
records.  Physical examination revealed that both hips had 
flexion to 100 degrees both actively and passively in supine 
position.  An x-ray of the veteran's bilateral hip was 
normal. 

In a July 1998 hearing at the RO, and in an April 1999 
hearing before the undersigned Member of the Board, the 
veteran testified that he felt that he had a bilateral hip 
disorder that was related to his left knee disability.  
However, he also indicated that no doctor had provided a 
medical diagnosis of a hip disorder that was related to his 
left knee disability.

As noted earlier, an essential element for establishing 
service connection is competent medical evidence of a current 
diagnosis of the claimed condition.  See Epps, 126 F. 3d at 
1468.  In the present appeal, despite the veteran's 
complaints, the record is devoid of a diagnosis of a current 
bilateral hip disorder.  Although the veteran may point to 
symptoms he perceives to be manifestations of a disability, 
the question of whether a chronic disability is currently 
present is one which requires skill in diagnosis, and 
questions involving diagnostic skills must be made by medical 
experts.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In the absence of competent medical evidence of a current 
diagnosis of the claimed conditions, the veteran's claims 
must fail as not well grounded.  

Additionally, even assuming that the veteran currently has a 
bilateral hip disorder, the record is devoid of any competent 
medical evidence that indicates that any such current 
disorder is proximately due to a service-connected left knee 
disorder, as the veteran contends.  See 38 C.F.R. § 3.310(a); 
Epps, 126 F. 3d at 1468.  Nor is there any competent medical 
evidence of record of a nexus, or link, between a current 
left and right hip disorder, and an incident of the veteran's 
military service. 

As the veteran has not presented evidence of well grounded 
claims, the VA is under no further duty to assist the veteran 
in developing the facts pertinent to the claims, including 
obtaining an additional medical opinion.  See Epps, 126 F.3d 
at 1468 ("there is nothing in the text of [38 U.S.C.A.] 
§ 5107 to suggest that the [VA] has a duty to assist a 
claimant until the claimant meets his or her burden of 
establishing a 'well grounded' claim.").  Furthermore, the 
Board is unaware of the existence of any relevant evidence, 
which, if obtained, would well ground the veteran's claims.  
See McKnight v. Gober, 131 F.3d 1483, 1485 ( Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present well grounded 
claims for service connection for a right hip disorder and 
for a left hip disorder.  Id.; Robinette, 8 Vet. App. at 77-
78.  In that 
regard, medical evidence is needed that establishes a current 
diagnosis of the claimed disorders, along with medical 
evidence of a nexus or link between the current disorder and 
a service-connected disability, or an incident of the 
veteran's active military service.

B.  Low Back Disorder

The Board finds that the veteran's claim for entitlement to 
service connection for a low back disorder is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  See 
Epps v. Gober, 126 F. 3d 1464, 1468 (1997); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in a 
light most favorable to that claim.  In this regard, the 
Board notes that the claims file includes a January 1997 VA 
examination report, in which the examining physician states 
"I do not see any causal connection between the left knee 
condition and [the veteran's] back condition.  However his 
awkward gait, (due to the knee condition), may be aggravating 
symptoms related to the back condition."  (emphasis added).  
As such, the Board finds that the claim for service 
connection is well grounded, within the meaning of 
38 U.S.C.A. § 5107, and to that extent, the appeal is 
allowed.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).



ORDER

The schedular criteria for an evaluation in excess of 20 
percent for a left knee disability have not been met, and the 
claim is denied.

In the absence of evidence of well grounded claims, service 
connection for a left hip disorder and for a right hip 
disorder is denied.

The claim for entitlement to service connection for a low 
back disorder is well-grounded.  


REMAND

As the Board finds that the veteran's claim for service 
connection for a low back disorder, to include as secondary 
to a service-connected left knee disorder, is well grounded, 
the Board must ensure that the duty to assist is satisfied.  
In that regard, the Board finds that some clarification is 
required regarding the statement made by the VA examiner in 
the January 1997 VA examination report that the veteran's 
awkward gait, caused by his knee condition, may be 
aggravating his back condition.  

In regard to the veteran's claim to reopen a claim for 
service connection for an acquired psychiatric disorder, the 
Board notes that there appears to be some conflicting 
information in the veteran's claims file regarding the time 
period that he spent in "the brig" during his military 
service.  An August 1994 letter from the United States Marine 
Corps indicates that the veteran appeared before a Court 
Martial in March 1971, and was discharged in December 1972.  
That letter further indicates that there is no evidence that 
the veteran was incarcerated in November 1970.  Contrary to 
the information in that letter, in a Record of Service, the 
veteran is listed as a "prisoner" in November 1970.  
Additionally, a statement from the Veterans Service 
Commission, dated in June 1998, indicates that the veteran 
was actually in "the brig" from November 1970 until his 
Court Martial hearing in April 1971.  That statement also 
indicates that the veteran's service medical records are 
missing from that period of incarceration.  

The Board notes that the veteran is claiming that he 
currently has an acquired psychiatric disorder that is 
related to this time he spent in prison during service.  The 
Board further notes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that the VA has a duty to obtain medical 
records generated by its agency, as well as pertinent records 
in possession of another Government agency.  See Moore v. 
Gober, 10 Vet. App. 436, 440 (1997); Bell v. Derwinski, 2 
Vet. App. 611, 612-613 (1992); Murincsak v. Derwinski, 2 Vet. 
App. 363, 369-370 (1992); Jolley v. Derwinski, 1 Vet. App. 
37, 39-40 (1990) (the VA has a statutory duty to assist the 
veteran in obtaining military records); see also 38 U.S.C.A. 
§§ 5106, 5107 (West 1991).  Having been put on notice of the 
possible existence of additional service medical records, VA 
has an obligation to request such records in connection with 
the veteran's claim to reopen.  

Therefore, in light of the foregoing, it is the Board's 
opinion that further development of the case is necessary.  
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ascertain whether there 
are any other VA or private medical 
records, reflecting treatment for a low 
back disorder, which are not yet 
associated with the veteran's claims 
folder.  After obtaining any necessary 
authorization, such records should be 
obtained and associated with the 
veteran's claims file. 

2.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
etiology and extent of any current low 
back disorder.  The examiner is 
specifically requested to offer an 
opinion as to whether it is at least as 
likely as not that any current low back 
disorder was caused or aggravated by a 
current knee disability.  If the examiner 
concludes that the veteran currently has 
a low back disorder that was aggravated 
by a current knee disorder, the examiner 
is to specifically comment on the degree 
of aggravation.  Any appropriate tests, 
studies, and x-rays should be conducted.  
The examiner is requested to report all 
clinical findings in detail, including 
complaints, symptoms, and functional 
limitations, if present.  The complete 
rationale for each opinion expressed must 
be provided.  The claims file must be 
made available to the examiner for a 
review of the veteran's medical history, 
including his in-service medical 
treatment.  

3.  The RO should make another request 
for all service medical records for the 
veteran.  The RO should also request from 
the appropriate agency a list of specific 
dates when the veteran was imprisoned 
while waiting for his Court Martial 
hearing.  Additionally, the RO is to 
specifically conduct a search for any 
service medical records generated during 
any such period of imprisonment.  If any 
of the above actions results in negative 
responses, such is to be clearly 
documented in the veteran's claims file. 

4.  After completion of the foregoing, 
the RO should readjudicate the veteran's 
claim for entitlement to service 
connection for a low back disorder, to 
include as secondary to a service-
connected knee disability.  The RO is 
also to readjudicate the veteran's claim 
to reopen a claim for service connection 
for an acquired psychiatric disorder.  
Finally, after adjudication of the 
foregoing, the RO is to readjudicate the 
veteran's claim for entitlement to a 
temporary total evaluation, under 
38 C.F.R. § 4.29, due to a period of 
hospitalization in excess of 21 days for 
a service-connected disability.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and be given the 
appropriate opportunity to respond before 
the case is returned to the Board.  

The purpose of this REMAND is to afford the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran may submit additional evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

